 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDSoutheastern Michigan Gas CompanyandLocal473,orders that Respondent, Southeastern Michigan GasUtilityWorkers of America,AFL-CIO. Case 7-Company, Port Huron, Michigan, its officers, agents,CA-9873successors, and assigns, shall take the action set forthin the said recommended Order.September18, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLODECISIONSTATEMENT OF THE CASEOn April 24, 1973, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.'Pursuantto the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm therulings, findings,2 and conclu-sions of the Administrative Law Judge, as modifiedherein,'and to adopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder therecommendedOrder of the Administrative Law Judge and hereby'The Respondent has requested to argue his exceptions orally before theBoard.The request is hereby denied as, in our opinion,the entire recordadequately presents the issues.2 TheRespondent has excepted to certain credibility findings made by theAdministrativeLaw JudgeIt is the Board's establishedpolicy notto overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined the recordand find no basis for reversing his findings3 As found by the Administrative Law Judge, "every term of the agreementhad been agreed by the parties prior to Respondent's insistence on ratifica-tion."As further found,Union Representative Bjorkman instructed the Re-spondent "to reduce to writing what we had discussed and agreed upon,without specificallyagreeingto a provision that the meterreaders ratifythecontract,a provision the Respondent first asserted after agreement wasreached on all other matters. Ratification is not a mandatory subject ofbargaining,and the Union,not having agreed to it, was entitled to sign thecontract and strike the ratification clause without affecting the agreementreached on substantive terms. As the Court of Appeals for the Sixth Circuitsaid inHouchens Market of Elizabethtown, Inc. v. N.LR.B,375 F.2d 208,212(C.A. 6, 1967): "It is not an issue which the Company can insist upon withoutmutual agreement by the Union,any more than the Union can insist that thecontract be submitted to the Board of Directors or stockholders of theCompany." In concluding that ratification was within the internal domainof the Union, the court specifically agreed with a decision of the FourthCircuitin N.L.RB. v. Darlington Veneer Company, Inc.,236 F.2d 85,88 (CA.4, 1956).That the Respondent here may have inferred union consent will notsuffice.We considerSunderland's Incorporated,194 NLRB 118,an exampleof employer withdrawal of consent before ratification,inapposite.It involvedunion negotiators with no authority to enter into a binding agreement;ratifi-cation was there a clear condition to agreement,hence employer could with-draw consent to the agreement as a whole before ratification occurred.SIDNEY J. BARBAN,Administrative Law Judge: This matterwas heard at Port Huron, Michigan, on January 10, 1973,upon a complaint issued on November 17, 1972 (basedupon a charge filed on October 12, 1972, and served on theabove-named Respondent on October 13, 1972). The com-plaint alleges, in substance, that on or about June 19 andJuly 10, 1972, and since that time, Respondent refused andfailed to execute a bargaining agreement containing termspreviously agreed upon, and on July 10, 1972, and since thattime, has refused to recognize the above-named ChargingParty (herein the Union) as the bargaining representative ofRespondent's employees in an appropriate unit, in violationof Section 8(a)(1) and (5) of the Act.Respondent's answer denies the commission of any un-fair labor practices, but admits allegations of the complaintsufficient to justify the assertion of jurisdiction under cur-rent standards of the Board (Respondent, a public utility,imported into Michigan in interstate commerce products ofa value in excess of $1 million during a recent annual period,during which Respondent's gross revenues from operationsin Michigan exceeded that same amount), and to support afinding that the Union is a labor organization within themeaning of the Act.Upon the entire record in this case,' and from observationof the witnesses, and after due consideration of the briefsfiled by the General Counsel and the Respondent, I makethe following:FINDINGS AND CONCLUSIONS1.SUMMARY OF THE ISSUESOn June 7, 1972, shortly before the end of the certifica-tion year during which Respondent and the Union had beenbargaining for a contract to cover Respondent's meter read-ers,Respondent made a contract offer and a demand thatthe contract be ratified by the meter readers, which Respon-dent asserts the Union accepted. General Counsel contendsthat the Union accepted the substantive terms of the offer,but not the demand that the contract be ratified by themeter readers. Thereafter, the Union signed and sent toRespondent a written memorandum of agreement incorpo-rating the substantive terms agreed upon, but omitting anyrequirement for ratification by the meter readers. Still with-in the certification year, Respondent refused to sign thememorandum. Thereupon, the Union, after the expirationi I have taken notice of the Decision of the Board inSoutheastern MichiganGas Company,198 NLRB No 8, and the facts found therein, some of whichare referred to herein.206 NLRB No. 18 SOUTHEASTERN MICHIGAN GAS CO.61of the certification year, executed a written memorandumof agreement containing the terms agreed upon and-includ-ed a provision for ratification by the meter readers and sentthis to Respondent. Respondent refused to sign the agree-ment and withdrew recognition of the Union as the repre-sentative of the meter readers. General Counsel contendsthat the refusal to sign the agreement on each of theseoccasions and the withdrawal of recognition violated theAct.Respondent contends that it was justified in requestingratification by the meter readers because of informationthat the meter readers no longer wanted to be representedby the Union, and in fact did not want the contract theRespondent was offering; that the Union's submission of anexecuted agreement without provision for such ratificationconstituted a "recision" of the agreement reached duringthe certification year which justified Respondent's later re-fusal to sign any agreement with the Union after the certifi-cation year had expired, based on its conclusion that themeter readers did not want the Union to represent them anddid not want the contract; and further that it was justifiedin refusing to further recognize the Union for the samereasons. General Counsel, in substance, disagrees with thesecontentions, and in particular claims that the defection ofthe meter readers shown by the record is attributable toRespondent's actions, in particular the conduct found viola-tive of the Act in the proceeding noted in footnote 1, above.Respondent also argues, on the basis of the negotiationsleading up to the June 7 meeting, that the Union had plentyof time to negotiate a contract during the certification year,but it procrastinated and delayed; that though the partieswere at impasse on two occasions the Union refused tocompromise, that it receded from compromises it made and,only after 12 months of bargaining, accepted terms it couldhave had before in order to obtain a contract regardless ofthe wishes of the employees it was representing.II.THE FACTSA. The Union Certfcation and thePrior Complaint CaseRespondent, since about November 1, 1967, has recog-nized the Union as the bargaining representative of its oper-ating, maintenance, installation, and repair employees (seeResp. Exh. 1, p. 6), and has entered into collective-bargain-ing agreements with the Union covering that unit. AboutMay 18, 1971, the Union filed a petition with the Board tobe certified as the bargaining representative of theRespondent's meter readers 2 After an election held on June17, 1971, the Union was certified on June 25, 1971, as thebargaining representative of the employees in the appropri-ate unit set forth in footnote 2.InSoutheastern Michigan Gas Company, supra,the Boardfound that, prior to the election, Respondent advised meter2 The complaint alleges and the Respondent admits that the following isan appropriate unit for collective bargaining within the meaning of the Act:"All meter readers employed by Respondent at its port Huron,Michiganplace of business, exclusive of office clerical employees,collectors, chiefmeter readers,guards and supervisors as defined in the Act"readers that it would suspend its 20-year past practice ofgrantingsemiannualwage increases to the meterreaders(though continuing the practice for other unrepresented em-ployees), and would also suspend its 10-year practice ofproviding the meter readers with boots at a substantiallyreduced cost (Respondent paid all but $8), pending theoutcome of the election. Respondent's contention that itacted in good faith in these actions, to avoid becominginvolved in unfair labor practices, was rejected.See 198NLRB No. 8. After the election, won by the Union, theRespondent, in response to inquiries as to whetherthe meterreaders would now receive these benefits in accordance withpast practice, advised that the benefits would now have tobe negotiated at the bargaining table, and refused to grantone meter reader his normal wageincreaseon June 28, 1971,and refused to provide the meter readers with boots thereaf-ter in July, when they would normally have been received.The Board held that by discountinuingitswage increasepolicy and its boot-purchase policy without notice to orconsultation with the Union, as representative of the em-ployees affected, Respondent engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (5) of the Act, andit issued an appropriate remedial order against Respondent.B. Negotiations Prior to June 7This material was presented at the insistence of Respon-dent as background which assertedly illuminates the parties'conduct on and after June 7, 1972 (and particularly that ofRespondent), and it will be considered herein only on thatbasis.'Except for certain exhibits, the evidence presented con-cerning the prior negotiations was extremely sketchy. Thefirst such meeting was held on September 21, 1971. TheUnion presented seven demands, in substanceas follows:that (1) the meter readers be added to the existing bargain-ing contract expiring on November 1, 1973, (2) the benefitspresently enjoyed by the meter readers should be continuedexcept where improved by the existingagreement, in whichcase that agreement should control, (3) the meter readers beadded to the existing organizational chart of union employ-ee classification, (4) Respondentassume thefull cost of theboots, (5) Respondent provide personalrain gear, (6) meterreaders have the right to refuse hazardous or injurious work,and (7) wage rates be negotiated with increaseson a semian-nual basis, with a 4-year progression from minimum tomaximum.At the secondsession,on November 10, 1971, Respon-dent presented its proposals, in substance providing that (1)the meter readers be added to the existing contract, (2) theexistingbenefits enjoyed by the meter readers would nolonger be continued, but that they would receive only bene-fits set forth in the existing agreement, (3) meter readerseniority for promotion and retentionin case ofreductionin force should be computed from date of hire, with thesame rights and requirements as the employees covered in3 It Is notedthat thematerial occurringprior to April 13, 1972 (not previ-ouslypresentedto theBoard as unfairlabor practices)would be barred fromuse otherthan background in this casesince it occurred more than 6 monthsprior to the filing and service of the chargein this case,and was thus beyondthe statutory periodof limitations. See Sec.10(b) of the Act. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe existing agreement, (4) Respondent not to pay any of thecost of boots, but meter readers to have the same right touniforms as other employees under the existingagreement,(5) there would be no change in Respondent's policy withrespect to rain gear, (6) there would be no change inRespondent's policy with respect to work under hazardousconditions-the employee to call such conditions to thesupervisor's attention, and (7) with respect to wages,a mini-mum of $3 an hour and a maximum of $4 with a 4-percentincrease at contract signing and on November 1, 1972, un-lessthe individual's rate would thus exceed the maximum .4There is no detailed evidence as to the bargaining oneither the Union's or Respondent's contract proposals, butit is clear that, from this point until June 7, a major pointof difference between them was Respondent's insistencethat the meter readers' seniority be dovetailed with that ofthe other employees covered by the contract, while theUnion took the position that the meter readers should comeat the end of the seniority list with respect to bidding andbumping rightsunder the contract.Nevertheless,Respondent's secretary-treasurer and controller, Orville O.Wilson, asserted that at the end of the November 10 meet-ing Respondent's final offer was not too far off from theUnion's final offer, and he states that he thought they wereclose to agreement. Respondent's vice president in chargeof operations, James R. Shaw, Jr., stated that it was hisopinion that the parties at this meeting were making pro-gress,but at the next meeting, on November 16, the Union"reverted" to its position of September 21, which was unac-ceptable to Respondent. However, in the absence of anyevidence as to what was said or done, or as to any specificconcessions by either side, on the basis of the entire recordin this case, I am inclined to doubt the testimony that theparties were close to settlement at this point, or that theUnion withdrew from substantial concessions previouslymade.'At the next meeting, December 20, according to Wilson,Respondent made a "final offer" which was not accepted.The state mediator who was present adjourned the meeting,stating that the parties were at an impasse, and there was noreason tocontinue the meeting. At the following meeting,on February 23, 1972, the Respondent presented a modifiedproposal in writing, providing in substance that (1) Respon-dent would agree to place the meter readers under the ex-isting contract, with existing contract benefits, only if themeter reader supervisor were permitted to read meters, if themeter readers would work outside the bargaining unit whennot reading meters, according to asserted past practice, andifRespondent were permitted to have meters estimated byclerks or computers; (2) meter readers would no longer becovered by previously established benefit programs, butwould be limited to benefits under theexistingcontract,4It is notedthatprior to the election,the normal semiannual wage increasefor the meter readers was 5 percent or more.5Wilson's testimony would indicate that Respondent improved its offer attwo succeeding meetings, on December 20, 1971, and February 23, 1972. Theoriginal written proposals presentedby Respondentappear designed to placethe meter readers in a worse position than beforethey voted for the Union,and even the written offer ofFebruary 23does not seem to improve their lot.It is difficultto believe that the Unionwas close to agreement on terms evenless advantageous than that submittedon February 23.except Respondent agreed to reinstate its previous policywith regard to boots upon execution of the agreement, andto continue the previous sickness and accident policy for themeter readers; (3) meter reader seniority for bidding andbumping would be date of hire; (4) no change in rain gearpolicy; (5) the proposed maximum wage rate be $4.25, andinstead of a 4-percent wage raise as previously proposed, awage raise of 5 percent, so long as this does not exceed themaximum. This was not agreeable to the Union, and themediator again asserted that the parties were at an impasse.The next, and final, meeting between the parties was onJune 7.C. Decertification Efforts Prior to June 7By letter to the Regional Office of the Board, dated April17, 1972, signed by nine meter readers then employed (theletter states this to be the entire complement), the signersstated that they desired a new vote on representation by theUnion .6 A copy of this letter was received by the manage-ment of Respondent. The Regional Office of the Boardanswered Pettingill, sending him proper forms to be filed,outlining various Board rules and procedures, and advisedthat the petition forms should not be filed "too far in ad-vance" of the June 25 certification anniversary. On May 18,1972, the nine meter readers sent a signed letter to theRegional Office of the Board stating that they were in favorof voting for the decertification of the Union, and apparent-ly enclosed completed decertification forms, since such peti-tionwas docketed by the Board on May 19, as Case7-RD-1023. By letter dated May 24, the Regional Directoradvised Pettingill that in accordance with the Board's estab-lished policy "of affording the employer and the certifiedunion full opportunity of arriving at an agreement withinthe certification year, petitions filed before the twelfthmonth of such year" must be dismissed as improperly inter-fering with the bargaining process, and that the presentpetition was being dismissed. Apparently this action wasnot appealed. It appears that Respondent was made awareof this correspondence also.D. The June 7 NegotiationsThis meeting, held on June 7, 1972, was arranged at theinstance of Russell I. Bjorkman, who had become regionaldirector of region 4 of the Utility Workers Union of Ameri-ca, AFL-CIO, on April 15, 1972, with jurisdiction over theUnion. Bjorkman, Michael LaCroix (who had been in-stalled as president of the Union during the course of thenegotiations), and Gerald Buckley, a meter reader, com-posed the union committee at this meeting, while the Re-spondentwas represented by Vice President Shaw,6MeterReader JamesM. Pettmgill testified that he typedthis and otherletters tothe same effectconsideredhereinafter on Respondent's typewriters,without permissionor assistance,securedthe signatureof the other meterreaders in the morningat work, and duplicatedthe letters on Respondent'scopying equipment, withoutpermission.General Counselclaimsthat thefactsjustify a finding of Respondentassistanceand aidin these activities. Idisagree.While I am inclined to disbelieve Pettengill's assertion that hereceivedno professional help inwriting theseletters after careful consider-ationof all of them, this is not enough to show thatRespondent gave him,or the othermeter readers, specificassistance in these efforts. SOUTHEASTERN MICHIGAN GAS CO.Secretary-Treasurer Wilson, and their counsel, Gilbert Cox.At an early stage of the negotiations, Respondent raisedsome question concerning the Union's continued represen-tation of the meter readers, to which Bjorkman replied,asserting that the Union still properly represented the em-ployees. Respondent improved its offer to the Union byagreeing to include a provision by which the meter readers'wages would be increased in accordance with a cost-of-living formula, but maintained its previous position on allother items. Later, when it became apparent that the onlyitempreventingagreementwas the dispute overRespondent's insistence that the meter readers' seniority bedovetailed with that of the other employees represented bythe Union, the Union, after a caucus, conceded to theRespondent's position on this point. About this time, Re-spondent first asserted that its contract proposal was condi-tioned on ratification of the agreement by the meter readersseparately from any other members of the Union.This sequence of events is supported by the testimony ofBjorkman, which is credited on these matters. According toBjorkman, when it appeared, during the course of the June7meeting, that the seniority rights of the meter readers"would be the only thing separating us from an agreement,"the union representatives, after discussion among them-selves, conceded to the Respondent's position on the senior-ity issue, and indicated that they were prepared to sign theagreement that evening; it was "at that point," according toBjorkman, that the Respondent "indicated to us that anyoffer . . . reduced to writing that we had discussed thatevening was subject to certain ratification conditions."7Respondent at the hearing and in its brief contests thisversion of the meeting, asserting that the Unionfirstcon-ceded to Respondent's position on the seniority issue,afterwhichRespondentthenoffered a cost-of-living increase for-mula for the meter readers coupled with the condition thatthe agreement be ratified by those employees. (Br., p. 6) Ifind this highly improbable on its face. Thus, Respondenthad never previously demanded ratification, and the onlychange in economic terms which Respondent offered onJune 7 over its prior contract proposal of February 23 wasthe proposal for cost-of-living increases. If, as Respondentcontends, the Union conceded to Respondent's position onthe seniority issue in order to get an immediate contract,prior to the time Respondent made its wage offer, Respon-dent then had an agreement on the terms it had proposedon February 23. Why would Respondent then feel com-pelled to "sweeten the pot" with a further substantial eco-nomic offer? What did the Union receive for conceding onthe one issue which it had been vigorously contesting sinceitwas first demanded by Respondent, if not the cost-of-living provision? I have also carefully considered the testi-mony of Respondent's witnesses on this issue, and find itvague and conclusionary in regard to this issue, as well asadduced in considerable measure by means of leading andsuggestive questions. On the basis of the record as a whole,and my observation of the witnesses, I believe Bjorkman's7 On cross-examination, Bjorkman testified that the last two items dis-cussed at this meeting "were the seniority situation and the manner in whichany proposal would-be ratified."Bjorkmancrediblydeniedthatthere wasthen any issue with respect to wages, stating, "We had an offer on wages."63testimony on these matters is the more reliable, and do notcredit such testimony in the record which may be inconsis-tent with Bjorkman on this point.When Respondent stated its insistence that the contractproposals agreed upon that evening be conditioned uponratification by the meter readers, Bjorkman replied that thiswas an internal matter for the Union, which it would takecare of itself. However, at the close of the meeting, afterextensive discussion of Respondent's proposed condition,Bjorkman advised Respondent "to reduce to writing whatwe had discussed and agreed upon that evening and sendme a copy thereof." BE. Respondent's Refusal to Sign the Memorandumof Agreement and Withdrawal ofRecognition From the UnionThe day after the June 7 meeting, Respondent's counselsent Bjorkman a draft copy of a memorandumof agree-ment. This document was essentially similar to the writtenproposal made by Respondent on February 23, with theaddition of a provision for cost-of-living increases for themeter readers, and a provision that the agreement must beratified by the meter readers. This document was receivedby Bjorkman on June 10, and on June 15, he returned it toRespondent, signed by the Union, but with the provisionrequiring ratification by the meter readers striken out.By letter dated June 19, counsel for Respondent advisedBjorkman that Respondent rejected the modified agree-ment, stating that Respondent's proposal was specificallymade subject to ratification by the meter readers becauseRespondent did not want "to impose ,a contract upon themwithout their approval." He also enclosed a copy of a letterreceived by Respondent from the meter readers after theclose of the June 7 meeting, which in essence repeated thepreviously expressed desire to withdraw the designation oftheUnion as the bargaining representative of the meterreaders. This letter was also sent to the Regional Office ofthe Board in support of a new petition for an election, filedas Case 7-RD-1035, on June 27, 1972.It appears that even prior to that date Buckley had writ-ten the Regional Office, together with other meter readers,concerning this same matter. This letter was answered by aletterwritten by an attorney in the Regional Office, dateJune 21, in which Buckley was advised of the possibilitythat, under established Board precedent, it might be impos-sible to process a decertification petition until the priorpending complaint case against Respondent had beenpassed upon by the Board. On June 30, the Regional Direc-tor advised Pettingill, who had filed Case 7-RD-1035, thatthe petition was being dismissed on the basis that a questionconcerning representation could not appropriately be raisedwhile a refusal-to-bargain complaint against Respondentinvolving the same unit was being processed. Though Pet-tingillwas advised in the same letter of the right of theemployees to appeal this decision to the Board, it appears8 Bjorkman assertsthat he thereby accepted the substantiveterms of theagreement offered by Respondent, but did not specificallyagree to ratifica-tion by the meter readers. The only witness who stated thatBjorkman affir-matively agreed to ratification by the meter readers was Buckley.Buckleywas particularly unimpressiveas a witnessand his testimonyis not credited. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat no such appeal was taken.After receipt of Cox's letter of June 19, rejecting theUnion's signed modification of Cox's draft agreement,Bjorkmt,n discussed the matter with his superiors, who sug-gested that, though ratification was an internal matter sub-ject only to the Union's own rules,9 Respondent's draftagreement should nevertheless be signed as originally sub-mitted by Respondent and returned. Thus, on June 26,Clem Lewis, director of services for the Utility WorkersUnion, who had apparently had previous good relationswith Respondent, sent an executed copy of Respondent'sdraft, unaltered, to Robert J. Thompson, president of Re-spondent, in which he advised Thompson that "[w]ithoutprejudice to our position on how contracts get approved,and that it is an administrative matter for the Union, in thiscase or any other, I urged the Union to put the contestedlanguage back in," and requested that Respondent sign thedocument.Lewis' letter was answered by a letter from James R.Shaw, Jr., vice president in charge of operations, in whichhe stated that Respondent would not now sign the draftagreement inasmuch as it had not been accepted by theUnion during the certification year, and all of the employ-ees in the unit had now advised the Respondent that theyno longer wanted to be represented by the Union. Shaw alsomade clear that Respondent was unwilling in the circum-stances to continue dealing with the Union as the meterreaders' representative. At the hearing, Shaw asserted thathe was also motivated in his refusal to sign the agreementbecause Lewis' language raised some question in his mindas to whether the Union would permit the meter readers toratify the agreement. Based on Shaw's testimony, and inparticular his inability to account for his failure to refer tothis point in his letter to Lewis, I rather believe this to bean afterthought, rather than a critical basis for refusing tosign the agreement.1°III.ANALYSIS AND CONCLUSIONSA. Respondent's Refusal To SigntheMemorandum of AgreementLong-settled principles,which serve the purposes of theAct and contribute to healthy labor relations,require thatboth the employer and the bargaining representative bar-gain in good faith for a year after the date of certificationof the representative,and to honor the certification for thatfull period,without detraction therefrom by reason of thevarying desires of the employees involved during the certifi-cation year.SeeRay Brooksv.N.L.R.B.,348 U.S. 96.In the present case, Respondent and the Union continued9 Art. VII, sec. 2, of the Utility Workers constitution provides that localunion bylaws must provide for ratification"of any contracts.. by theirmembers in good standing. . ."The union bylaws provide that."All agree-ments . . .must be presented to and approved by the General Membership,voting by secret ballot . .The same is true for amendments to existingagreements." (G.C. Exh. 9, p. 2.)10 The record makes it clear,however, that in fact the Union did intendto ratify the agreement only in accordance with the union bylaws set forthin fn. 9.bargaining until, on June 7, 1972, the parties came to acomplete agreement on the substantive terms of a bargain-ing contract placing the meter readers under the coverageof the existing bargaining agreement between the parties,with certain modifications specifically pertaining to the me-ter,readers. However, because of the evidence of the disaf-fection of all the meter readers from the Union andstatements that they no longer wished to be covered by abargaining agreement, Respondent insisted that its agree-ment to the substantive terms of a bargaining contract cov-ering the meter readers would become effective only oncondition that the agreement be ratified by a majority of themeter readers.Although the Union and the General Counsel argue thatthe Union did not assent to this late proposed conditionimposed by the Respondent at the June 7 negotiating ses-sion, the Union's actions in instructing Respondent at theclose of that meeting to write up Respondent's proposal andsubmit it, without a more clear and specific rejection ofRespondent's condition than shown by this record,certain-ly would lead Respondent to assume consent, as it clearlydid. In any event, however, within a few days thereafter, andwithin the certification year, the Union withdrew its indi-cated consent to the condition, executed the agreementwithout the condition, and requested that the Respondentsimilarly sign the agreement. Respondent refused. When theUnion, 2 days after the end of the certification year, signedthe agreement including the contested condition and sub-mitted it to Respondent, the latter then refused to executethe agreement on the grounds that the Union no longerrepresented the meter readers, and that the Respondent wasno longer obligated to recognize the Union as the meterreaders' representative.The legal principles to be applied are well established.Where the parties are otherwise agreed upon the substantiveterms of a bargaining agreement, the employer may notrequire that the bargaining representative submit the agree-ment to its members for ratification as a condition to execu-tion of the agreement, for that is not a condition upon whichthe representative is required to bargain.Houchens Marketv.N.L.RB., supra.However, it has been held that where therepresentative has in fact agreed upon a nonmandatory con-dition to a contract during bargaining, not otherwise im-proper, it isnot a violation of the Act for the employer torefuse to sign the agreement unless the condition is fulfilled.Kent Engineering, Inc.,180 NLRB 86. It has further beenheld that where the parties have agreed to the terms of abargaining agreement subject to ratification by the employ-ees, consent to terms of the agreement may be withdrawn(in that case by the employer) prior to the fulfillment of thecondition.Sunderland's Incorporated,194 NLRB 118.At the outset it may be noted that, in practical effect,Respondent, by conditioning its agreement upon ratifica-tion, was attempting to accomplish by indirection what itcould not legally do directly: avoid entering into an agree-ment covering the meter readers completed during the certi-fication year solely on the ground that the unit employeesno longer wanted the Union. Assuming that the Union orig-inally indicated assent to ratification by the meter readers,nevertheless, in the circumstances of this case, the Union SOUTHEASTERN MICHIGAN GAS CO.65was justified in withdrawing such assent during the certifi-cation year,and requesting that Respondent sign the agree-ment without the condition.Cf.Sunderland's Inc.,supra"lThusRespondent's refusal to execute the agreement of theparties on the substantive terms of a bargaining contractviolated the Act. SeeHouchens Market v.N.L.R.B.,supra.There is,therefore,no necessity of passing on the legal effectof Respondent's later refusal to sign the agreement evenwith the disputed condition restored.On the basis of the above,and the record as a whole, itis found that Respondent,by failing and refusing to executethe collective-bargaining agreement agreed to with theUnion,without a provision for ratification of the agreementby the meter readers,violated Section 8(a)(1) and(5) of theAct.B. Respondent'sWithdrawal ofRecognitionFromthe Unionlective-bargaining contract with the Union in violation ofthe Act, the remedy to be recommended will, of necessity,require that Respondent, upon the request of the Union,execute thatagreementand recognize and bargain with theUnion during its term, in accordance with the requirementsof Section 8(d) of the Act.For the reasons stated, and without prejudice to GeneralCounsel's position on the merits, it will be recommendedthat the allegations of the complaint asserting that Respon-dent violated the Act by refusing to recognize and bargainwith the Union as the representative of the meter readers onand after July 10, 1972 (separate from its violation in refus-ing and failing to execute the bargaining agreement) shallbe dismissed.CONCLUSIONS OF LAWAs previously noted, arter the end of the certificationyear, Respondent not only refused to execute the bargainingcontract to which the parties had agreed, but refused tofurther recognize the Union as the representative of themeter readers, on the ground that the meter readers hadasserted that they no longer wished to be represented by theUnion. Normally,the bargaining representative's status ispresumed to continue after the end of the certification year,but where the parties have not agreed upon a collective-bargaining contract, and the employer has a good-faithdoubt of the representative's continuing majority status,based upon "reasonable grounds," which is not asserted "ina context of illegal antiunion activities, or other conduct bythe employer aimed at causing disaffection from the unionor indicating that in raising the majority issue the employerwas merely seeking to gain time in which to undermine theunion," the employer may legally refuse to bargain with therepresentative after the close of the certification year. SeeCelanese Corporation of America,95 NLRB 664, 673. WhileI am convinced that Respondent's conduct-in taking ben-efits away from the meter readers because they voted for theUnion,in undermining the Union's representative status,and in engaging in a course of bargaining (quite evident inthe earlier stages) indicating that the benefits previouslytaken away would not be returned and that other benefitspresently enjoyed would not be continued because of repre-sentationby the Union-was a direct cause of the meterreaders' disaffection from the Union,it is not necessary inthis case to meet that issue.The Board,in the prior com-plaint proceeding, has considered this conduct in part, and,inter alia,has ordered Respondent to bargain with theUnion, upon request, as part of the remedy therefor. Itwould be inappropriate for me to recommend a furtherremedy for the same conduct.In addition, since it has beenfound that Respondent failed and refused to execute a col-11Since every term of theagreementhad been agreed to by the parties priorto Respondent's insistenceon ratification, as previously found, the Union'saction did not negate the bargain made or constitute a rescission of theagreementas Respondentargues.1.The Respondent is an employerengaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All meter readers employed by Respondent at its PortHuron, Michigan, place of business, exclusive of office cler-ical employees, collectors, chief meter readers, guards, andsupervisors as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9 of the Act.4.On June 19, 1972, and at all times material to thisproceeding, the Union was and continues to be the dulydesignated exclusive representative of the employees in theappropriate unit found above within the meaning of Section8(a)(5) and 9 of the Act.5.By refusing to sign a collective-bargaining contract,the terms of which were otherwise agreed upon, unless anduntil said contract was first ratified by a majority of theemployees in the unit set forth above, Respondent has re-fused to bargain with the Union, and has violated Section8(a)(5) and (1) of the Act, which are unfair labor practicesaffecting commerce within the meaning of the Act.THE REMEDYIt having been foundthatRespondent has engaged incertain unfair labor practices in violation of Section 8(a)(1)and (5)of theAct, it willbe recommendedthatRespondentcease and desist therefrom and take certain affirmative ac-tion,as set forth below, designed to effectuate the policiesof the Act.SeeHouchensMarket ofElizabethtown,Inc., 155NLRB 729.Upon the foregoing findingsof fact,conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, Iissue the following recommended: 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER12Respondent, Southeastern Michigan Gas Company, PortHuron, Michigan, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withLocal 473, Utility Workers of America, AFL-CIO, by refus-ing upon request to sign the collective-bargaining agree-ment submitted by the Union on June 15, 1972, embodyingthe terms and conditions of employment on which the Re-spondent and the Union had reached agreement, but elimi-nating any requirement that such agreement be ratified bythe employees in the appropriate unit found hereinabove.(b) In any like or related manner interfering with theefforts of said Union to bargain collectively on behalf of theemployees in the appropriate unit.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request by the Union, sign a written contractembodying the terms and conditions of employment onwhich Respondent and the Union has reached agreementon June 7, 1972, without requiring that such agreement beratified by the employees in the appropriate unit.(b) Post at its operation at Port Huron, Michigan, copiesofhe attached notice marked "Appendix." 13 Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent's author-ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any material.(c)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis, dismissed with respect to any alleged violations of the Actnot found hereinabove 'in this Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to bargain collectively in goodfaithwith Local 473, Utility Workers of America,AFL-CIO, in the appropriate unit set forth below, byrefusing, upon request, to sign the collective-bargainingagreement submitted by the Union on June,15, 1972,embodying the terms and conditions of employment onwhich the Company and the Union had reached agree-ment.WE WILL NOT in any like or related manner interferewith the efforts of the Union to bargain collectively onbehalf of the employees in the appropriate unit.WE WILL, upon request, execute with the Union acollective-bargaining agreement containing the provi-sions upon which we have reached agreement concern-ing rates of pay, wages, hours of employment, andother conditions of employment covering employees inthe bargaining unit described below. The bargainingunit is:All meter readers employed at the Company's PortHuron, Michigan, place of business, exclusive of of-fice clerical employees, collectors, chief meter read-ers,guards, and supervisors as defined in theNational Labor Relations Act.DatedBy12 In the event no exceptionsare filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order hereinshall, asprovidedin Sec.102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions, and Order, and all objections thereto shallbe deemedwaived forall purposes.13 In the event thatthe Board'sOrderis enforcedby a Judgment of a'United States Court of Appeals, the words in the noticereading"Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National LaborRelations Board."SOUTHEASTERN MICHIGAN GASCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.